In this medical malpractice action, the appeal is by plaintiffs from an order of the Supreme Court, Nassau County, dated January 17, 1975, which granted a motion by defendant New Rochelle Hospital for a protective order. By written stipulation, dated April 1, 1975, the parties, through their attorneys, have agreed that the order be modified in a manner set forth in the stipulation. In accordance with the stipulation, the order is modified by adding a decretal paragraph thereto directing the following: (1) plaintiffs shall have access at the defendant hospital to X rays and other hospital records relevant to hospitalization of the infant plaintiff’s mother at the time of his birth; (2) copies of X rays shall be prepared, if possible, at plaintiffs’ expense; (3) within one week after examination of the X rays and other hospital records, the mother of the infant plaintiff shall be produced at the Supreme Court, Nassau County, for examination before trial, by the defendant hospital, as though she were a party to the action; and (4) the infant plaintiff shall be produced for a physical examination at the office of Dr. Richard Reuben, Roslyn Heights, New York, and for a chromosome study at the Long Island Jewish Hospital or other agreed upon institution. As so modified, order affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.